Citation Nr: 1042756	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-19 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial (compensable) rating for 
pseudofolliculitis barbae (PFB), prior to August 5, 2009.  

2.  Entitlement to an initial increased rating for PFB, currently 
evaluated as 10 percent disabling since August 5, 2009.  

3.  Entitlement to an initial (compensable) rating for 
gastroesophageal reflux disease (GERD, prior to August 5, 2009.  

4.  Entitlement to an initial increased rating for GERD, 
currently evaluated as 10 percent disabling since August 5, 2009.  

5.  Entitlement to an initial (compensable) rating for allergic 
rhinitis.  

6.  Entitlement to an initial (compensable) rating for bilateral 
hallux valgus.  

7.  Entitlement to an initial (compensable) rating for ankylosis 
of the left little finger.  

8.  Entitlement to service connection for sinusitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to 
August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for PFB, GERD, allergic 
rhinitis, bilateral hallux valgus, and ankylosis of the left 
little finger, which were all assigned noncompensable disability 
ratings.  Additionally, service connection for sinusitis was 
denied.  

Then, in a November 2009 rating decision, VA awarded a 10 percent 
rating for the Veteran's service-connected PFB, and 10 percent 
for his GERD disability, both  effective August 5, 2009.   
Because the increased ratings on appeal follow the grant of 
service connection, the Board has characterized this matter in 
light of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from claims 
for increased ratings for already service-connected 
disabilities).  

In July 2010, the Veteran testified during a Central Office (CO) 
hearing before the undersigned.  A transcript of the hearing is 
of record and associated with the claims folder.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the Veteran has not stated, nor does the record show, that his 
service-connected disabilities affect his ability to obtain or 
maintain substantially gainful employment.  He testified at his 
CO hearing that he is self employed in his own office supply and 
furnishings business.  Therefore, the issue of a TDIU is not 
specifically before the Board and the Rice case is not for 
application.  

The issue of entitlement to an initial compensable rating for 
ankylosis of the left little finger being remanded is addressed 
in the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to August 5, 2009, the Veteran's PFB did not cover at 
least 5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of the exposed area 
affected; intermittent systemic therapy such as corticosteroids 
or other immunosuppressive drugs were not used; and not one of 
eight characteristics of disfigurement was evident.

2.  Since August 5, 2009, the Veteran's PFB was productive of 
more than 40 percent of the exposed area; six or more 
characteristics of disfigurement were not shown.  

3.  Prior to August 5, 2009, the Veteran's GERD was not 
productive of two or more of the following symptoms of 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm, or 
shoulder pain, productive of considerable impairment of health.  

4.  Since August 5, 2009, the Veteran's GERD was not productive 
of persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm, or 
shoulder pain, productive of considerable impairment of health.  

5.  The Veteran's allergic rhinitis is not productive of 
obstruction of the nasal passage on one or both nostrils.  

6.  The Veteran's bilateral hallux valgus is productive of slight 
angulation with no resection of the metatarsal heads.  

7.  There is no current diagnosis of sinusitis.  


CONCLUSIONS OF LAW

1.  Prior to August 5, 2009, the criteria for an initial 
compensable rating for PFB have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (2009).

2.  Since August 5, 2009, the criteria for an initial rating of 
60 percent, and no more, for PFB have been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7806, 7813 (2010).  

3.  Prior to August 5, 2009, the criteria for an initial 
compensable rating for GERD have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7399-7346 (2009).

4.  Since August 5, 2009, the criteria for an initial rating in 
excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 
7399-7346 (2010).

5.  The criteria for an initial compensable rating for allergic 
rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. § 4.97 Diagnostic Code 6522 (2010).

6.  The criteria for an initial compensable rating for bilateral 
hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a Diagnostic 
Code 5280 (2010).

7.  Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's notice for service connection was received in April 
2006 prior to the unfavorable decision by the RO.  Service 
connection for PFB, GERD, allergic rhinitis, and bilateral hallux 
valgus, were granted in a rating decision of March 2007.  He 
appealed the assigned noncompensable disability ratings, 
respectively.  The Courts have held that, once service connection 
is granted, the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice 
is needed under VCAA for the initial rating claims.  

With regard to his claim for service connection for sinusitis, 
the Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in the April 2006 correspondence.  The 
notifications to the Veteran apprised him of what the evidence 
must show to establish entitlement to the benefits sought, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.   However, there is no prejudice in issuing 
a final decision because the preponderance of the evidence is 
against the claim for service connection.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.

As to VA's duty to assist, the RO associated the Veteran's 
service treatment evidence, private treatment records, and VA 
treatment records have been obtained.  Neither the Veteran nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that have not 
been obtained.  

The Veteran was provided with VA examinations relating to the 
nature and severity of his PFB, GERD, allergic rhinitis, and 
bilateral hallux valgus in April 2006, October 2006, and 
August 2009.  There is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
disabilities since the August 2009 VA examination.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  The Board finds the above VA 
examination reports to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claims.  The VA 
examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate the Veteran's disabilities 
under the applicable rating criteria.

VA examinations were also conducted with respect to the issue of 
service connection for sinusitis.  38 C.F.R. § 3.159(c) (4).  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, to 
include the service treatment records, and the statements of the 
appellant, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  Notably, 
as discussed in detail below, the examinations establish that the 
Veteran does not suffer from chronic sinusitis.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).  

Additionally, in July 2010, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the July 2010 hearing, the undersigned Veterans Law 
Judge enumerated the issues on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding the 
onset of his sinus disorder and whether there was evidence 
establishing that he presently suffered (had a current diagnosis 
of) sinusitis. See T. at p. 19.  He was further asked to describe 
pertinent symptoms related to his PFB, GERD, allergic rhinitis, 
and bilateral hallux valgus. Therefore, not only were the issues 
"explained . . . in terms of the scope of the claim for 
benefits," but "the outstanding issues material to 
substantiating the claim" were also fully explained.  See 
Bryant, 23 Vet. App. at 497.   As such, the Board finds that, 
consistent with Bryant, the undersigned Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board may proceed to adjudicate the claim based on the 
current record.

Thus, after a careful review of the file, the Board finds that 
all necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance is required to fulfill VA's duty to assist 
in the development of the claim. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Initial Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher evaluation is assigned if 
the disability more nearly approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

When the appeal arises from an initial rating, consideration must 
be given to whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 .

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Pseudofolliculitis barbae (PFB)

Service connection for PFB was granted by rating decision of 
March 2007.  A noncompensable rating was granted effective 
September 2006.  By rating decision of November 2009, the 
noncompensable rating for PFB was increased to 10 percent, 
effective August 2009.  This 10 percent rating has been in effect 
since that time.  

The Veteran's pseudofolliculitis barbae has been evaluated using 
Diagnostic Code 7813.  This Diagnostic Code directs that 
dermatophytosis (which includes tinea barbae) should be rated as 
disfigurement of the head, face, or neck (Diagnostic Code 7800), 
scars (Diagnostic Codes 7801 through 7805), or dermatitis 
(Diagnostic Code 7806), depending upon the predominant 
disability.  Diagnostic Codes 7800 to 7805 were amended effective 
October 23, 2008, but as the Veteran's claim was received prior 
to that date, the older criteria apply.  38 C.F.R. § 4.118 
(2008).  In the present case, as the Veteran's PFB involves his 
neck and face, the Diagnostic Codes applicable are 7800 and 7806.  

Diagnostic Code 7800 provides a 10 percent evaluation for 
disfigurement of the head, face, or neck with one characteristic 
of disfigurement.  A 30 percent evaluation is warranted for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips); or with two or three characteristics 
of disfigurement.  A 50 percent evaluation is warranted for 
disfigurement with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets of 
features (nose, chin, forehead, eyes (including eyelids), ears 
(auricles), cheeks, lips); or with four or five characteristics 
of disfigurement.  The highest evaluation of 80 percent is 
warranted for disfigurement with visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips); or with six 
or more characteristics of disfigurement. 38 C.F.R. § 4.118, 
Diagnostic Code 7800.  

The eight characteristics of disfigurement, for purposes of 
evaluation under 
§ 4.118, are: (1) scar 5 or more inches (13 or more centimeters 
(cm.)) in length; (2) scar at least one-quarter inch (0.6 cm.) 
wide at widest part; (3) surface contour of scar elevated or 
depressed on palpation; (4) scar adherent to underlying tissue; 
(5) skin hypo- or hyper-pigmented in an area exceeding 6 square 
inches (39 sq. cm.); (6) skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6 square 
inches (39 sq. cm.); (7) underlying soft tissue missing in an 
area exceeding 6 square inches (39 sq. cm.); and (8) skin 
indurated and inflexible in an area exceeding 6 square inches (39 
sq. cm.).  Id. at Note (1).  

Diagnostic Code 7806 provides for a 10 percent rating where at 
least 5 percent, but less than 20 percent of the entire body is 
covered, or at least 5 percent but less than 20 percent of 
exposed areas affected are covered, or there is intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of less 
than six weeks during the past 12-month period.  A 30 percent 
rating is warranted where the condition affects 20 to 40 percent 
of the entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  More than 40 percent of the entire body or more than 40 
percent of exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month period 
warrants a 60 percent maximum rating.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  

A review of the medical evidence shows that the Veteran underwent 
a VA examination in April 2006.  At that time, he had PFB of the 
back and the neck.  He was treated with some form of solution 
that he could not recall the name.  There were no current 
complaints of PFB at that time.  Physical examination revealed 
PFB of the anterior of the neck and a small amount on the 
posterior upper neck.  This was said to represent approximately 
one percent of the body surface area.  

In October 2006, the Veteran underwent a QTC contract medical 
examination for VA.  The Veteran indicated that he suffered from 
ingrown hair from shaving and that the condition had existed 
since 1978.  He had exudation, itching , and crusting, which he 
described as occurring constantly.  The overall surface effected 
was not described.  Over the past 12 months, he received topical 
medication only.  The treatment resulted in the side effect of 
burning.  The functional impairment was that he could not wear a 
gas mask, helmet, nor could he be in the direct sun.  The 
diagnosis was PFB with objective factors present of 
hyperpigmented maculopaupules.  

In August 2009, the Veteran underwent a QTC contract medical 
examination for VA.  He reported that his PFB affected areas 
involved in exposure to the sun, which included his neck and his 
face.  He did not include the hands and the head.  He related 
exudation of the neck and face, itching of the neck and face, 
shedding of the neck and face, and crusting of the neck and face.  
He had no ulcer formation.  His symptoms were described as 
occurring intermittently, as often as variable, with each 
occurrence lasting 4 days.  The number of attacks within the past 
year was variable.  The ability to perform daily functions during 
flare-ups was not affected.  He was treated with Clindamycin 
phosphate two times a day since 1978.  The medication was a 
topical corticosteroid.  He stated that he could not sustain 
prolonged exposure to the sun.  He reported that he had not used 
UVB, intensive light therapy, PUVA, or electron beam therapy for 
this condition.  He stated that he wore collared shirts and 
prevented exposure from the sun.  Physical examination revealed 
the skin condition of PFB.  It was located on the neck (anterior 
and posterior) and chin and had the following characteristics: 
hyperpigmentation of more than six square inches and abnormal 
texture of more than six square inches.  There were no 
ulcerations, exfoliation, crusting, disfigurement, tissue loss, 
induration, inflexibility, hypopigmentation, and limited motion.  
The skin lesion coverage of the exposed area was 50 percent.  The 
skin lesion coverage relative to the whole body was 10 percent.  
The skin lesions were not associated with systemic disease.  The 
skin lesions did not manifest with a nervous condition.  There 
were no scars based on the skin examination.  

The Veteran testified at a Central Office hearing before the 
Undersigned in July 2010.  He related that because of his PVB, he 
was unable to shave on a daily basis.  He stated that he had to 
constantly groom to keep the ingrown hairs from turning in and 
from flaking of the area.  He stated that he was not taking any 
pills but uses a topical medication.  He also stated that his PFB 
was greater than 20 to 40 percent of his facial area.  He also 
testified that the condition affected him on a daily basis 
because he was concerned about picking his face as he ran his own 
private business and he avoided people because of the picking of 
his face.  

A review of the record shows that prior to August 5, 2009, the 
evidence showed that his condition showed symptoms that warranted 
no more than a noncompensable rating.  Per Diagnostic Code 7800, 
for disfigurement of the head, face, or neck, (7813), there was 
no evidence of any characteristic of disfigurement of the head, 
face, or neck, sufficient to warrant a 10 percent rating.  
Additionally, the medical evidence reported that his skin 
condition covered only 1 percent of his entire body, insufficient 
to warrant a compensable rating.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 .

Since none of the medical evidence of record showed that the 
Veteran's PFB met a compensable level of disability for either of 
the diagnostic codes, his rating for PFB prior to August 5, 2009, 
did not warrant a compensable rating under either rating 
criteria.  

Since August 5, 2009, the medical evidence showed that the PFB 
disability showed hyperpigmentation of more than six square 
inches and abnormal texture of more than six square inches.  This 
is representative of two characteristics of disfigurement, 
warranting a 30 percent rating, and no more, under DC 7800.  

However, the medical evidence also showed that the Veteran's PFB 
warranted a 60 percent rating, the highest rating criteria under 
DC 7806 (7813).  The August 2009 QTC contract examination for VA 
also revealed that the skin lesion coverage of the exposed area 
of the PFB was 50 percent.  This showed more than 40 percent of 
the exposed areas affected, necessary for a 60 percent rating.  A 
60 percent rating for the Veteran's PFB under DC 7806 is 
therefore warranted.   It is also noted that the 60 percent 
rating is maximum rating that may be assigned under DC 7806.  A 
higher rating is not for assignment.


GERD

Service connection for GERD was granted in a March 2007 rating 
decision and a noncompensable rating was assigned pursuant to DC 
7346.  By rating decision of November 2009, the noncompensable 
rating for GERD was increased, to 10 percent effective 
August 5, 2009.  

The Veteran is claiming entitlement to an initial compensable 
rating for GERD prior to August 5, 2009 and greater than 
10 percent since August 5, 2009.  As an initial matter, the Board 
notes that when a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition will be 
evaluated by analogy to a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 C.F.R. 
§ 4.20 (2010).  In that respect, GERD is analogous to hiatal 
hernia under DC 7346.

Under this diagnostic code, in order to warrant a rating of 10 
percent, the evidence must show two or more of the symptoms for 
the 30 percent evaluation of less severity.  Persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal arm or shoulder pain, 
productive of considerable impairment of health warrants a 30 
percent rating under DC 7346.  Symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health warrants a 60 percent rating.  

Here, the evidence does not indicate that a compensable rating is 
warranted prior to August 5, 2009.  The Veteran underwent a VA 
examination in April 2006.  He had a history of abdominal pain.  
No upper GI work-up had been performed.  The history provided was 
vague.  There was no diagnosis recalled by the Veteran.  No 
diagnosis of ulcer was made.  He was treated with pills, and the 
pain resolved.  At the time of the examination, he had no 
complaints.  Physical examination of the digestive system showed 
that the abdomen was flat and the bowel sounds were decreased.  
There were no masses or tenderness.  There were no external 
hemorrhoids on physical examination.  No diagnosis was made in 
connection with the examination.  

The Veteran underwent a QTC contract examination for VA in 
October 2006.  He complained of bloating and stomach 
constipation.  The condition affected his body weight going from 
175 pounds to 180 pounds within one month.  He did not receive 
any treatment to correct his weight change.  He complained of 
stomach pain located in the upper right quadrant.  The pain 
occurred occasionally.  There was no nausea or vomiting.  He had 
never vomited blood.  He had not passed any black tarry stools.  
He received treatment of Lasoprazole, Amoxicillin, and 
Clarithromycin.  Physical examination of the abdomen showed the 
liver was not palpable and there was no tenderness present.  

Private undocumented treatment records from March 2007 to 
January 2008 were associated with the claims folder.  In 
March 2007, he complained of abdominal bloating and constipation.  
The pertinent diagnosis was gastritis (GERD).  In January 2008, 
he was seen with complaints of acid reflux.  He complained of 
persistent bloating with GERD.  A gastrointestinal (GI) referral 
was made.  He was treated with Nexium and was told to return for 
follow-up after the GI referral.  

The Veteran underwent a QTC contract examination for VA in 
August 2009.  He complained of heartburn, pain, and discomfort.  
In the past year, he gained 15 pounds.  He reported dysphagia, 
heartburn, epigastric pain, scapular pain, and reflux and 
regurgitation of his stomach contents.  He had no arm pain, 
hematemesis, passing of black-tarry stools, nausea, or vomiting.  
He related that the symptoms occurred while eating and while 
trying to sleep.  The symptoms were described as occurring 
constantly.  The treatment was Nexium 40mg.  He reported that he 
had never been hospitalized or had a surgery for this condition.  
Physical examination revealed no striae of the abdominal wall, no 
distension of superficial veins, no ostomy, no tenderness to 
palpation, no splenomegaly, no ascites, no liver enlargement, and 
no aortic aneurysm.  The pertinent diagnosis was GERD.  His 
condition was considered active and treated with current 
pharmacotherapy.  The GERD did not cause significant anemia and 
there were no findings of malnutrition.  

The Veteran testified at a Central Office hearing in July 2010.  
He testified that he had difficulty swallowing, heartburn, 
epigastric pain, shoulder pain, reflux and regurgitation while 
sleeping.  He related that he believed that he deserved an 
increase in his rating because of his constant treatment for the 
condition.  He related that he had to sit down every evening 
after dinner because he could not do any constant moving.  He 
related that he was constipated.  He related shoulder pain and 
stated that his doctor told him that he may have an ulcer.  He 
also stated that the last time he went to see his physician,  
they did not talk about his GERD much as the physician believed 
it had resolved.  

Prior to August 5, 2009, the Veteran did not have any complaints 
except bloating, constipation, and stomach pain.  However, the 
medical evidence did not show any tenderness, pain, and only that 
he was treated with triple therapy.  As such, he had no symptoms 
indicative of a compensable rating.  Therefore, a compensable 
rating was not warranted.  

Since August 5, 2009, based on the evidence of record, the 
Veteran's condition did not show symptomatology that was 
indicative of considerable impairment of health, necessary for a 
30 percent rating.  Although he complained of some of the 
symptoms of regurgitation, shoulder pain, and heartburn, and 
these subjective complaints are reported daily, there is no 
evidence lay or otherwise, that his complaints show considerable 
impairment of health.  He is able to work, he runs his own 
business; and, although he indicates that he must rest after his 
evening meal, he testified at his July 2010 hearing that he likes 
to eat and he has to "get at it."  T. at 9.  He shows no weight 
loss or anything reflective of impairment of health; moreover, he 
has gained weight during this period.  Although he is treated 
with Nexium, his symptoms are not, as previously stated 
reflective of considerable impairment of health.  Therefore, 
since August 5, 2009, the Veteran's overall symptomatology does 
not nearly approximate the criteria for a 30 percent rating.  
38 C.F.R. § 4.7; see also Tatum v. Shinseki, 23 Vet. App. 152, 
156 (2009).  

Allergic Rhinitis

The Veteran contends that his allergic rhinitis is severe enough 
to warrant a compensable evaluation.  

Service connection was granted for allergic rhinitis by rating 
decision of March 2007.  A noncompensable rating was awarded 
effective September 2006.  A noncompensable rating has been in 
effect since that time.  The Veteran's allergic rhinitis is rated 
under 38 C.F.R. § 4.97, Diagnostic Code 6522.

Under Diagnostic Code 6522, for allergic or vasomotor rhinitis, 
without polyps, but with greater than 50 percent obstruction of 
nasal passage on both sides or complete obstruction on one side, 
a 10 percent rating is warranted.  With polyps, a 30 percent 
rating is warranted.   

The Veteran underwent a VA examination in April 2006.  He 
complained of recurrent nasal congestion.  None was shown at the 
time of the examination.  There was no treatment at that time.  
He recalled no history of sinusitis or rhinitis.  The diagnosis 
was recurrent nasal congestion.  

On QTC contract examination for the VA in October 2006, the 
Veteran complained of nasal inflammation rhinitis since 1986.  He 
complained of sinusitis, sinus attacks and during the attacks, he 
was incapacitated.  He had headaches with his sinus attacks.  He 
had no antibiotic treatment needed for his sinusitis.  He 
suffered from interference with breathing through the nose, 
shortness of breath, and runny nose.  This occurred specifically, 
16 times a year, while exercising outdoors.  Physical examination 
revealed no nasal obstruction, no partial loss of the nose, and 
no partial loss of the ala.  There was rhinitis present and it 
was believed to be allergic in origin because the symptoms were 
seasonal.  He used antihistamines.  The pertinent diagnosis was 
seasonal allergic rhinitis.  

On QTC contract examination for the VA in August 2009, the 
Veteran complained of five non incapacitating episodes per year.  
He described this as sinus problems, which were constant.  No 
antibiotic treatment was needed.  He experienced headaches with 
his complaints.  He had interference with breathing through the 
nose, crusting, and itching eyes.  He had no purulent discharge 
through the nose, hoarseness, of the voice, or pain.  The bone 
condition had never been infected.  He reported being treated 
with over the counter medication, and the response was good with 
the treatment.  Examination of the nose revealed no nasal 
obstruction, no deviated septum, no partial loss of the nose, no 
partial loss on the ala, and no polyps.  The diagnosis was 
allergic rhinitis.  

The Veteran testified at his Central Office hearing in July 2010.  
He complained of difficulty breathing with his rhinitis.  He 
stated that he used over the counter medications such as a nasal 
decongestant, every other day.  

Although the Veteran complained of having difficulty breathing 
and using over the counter nasal decongestants every other day, 
there is no evidence of polyps or greater than 50 percent 
obstruction of the nasal passage on both sides or complete 
obstruction on one side, necessary to warrant a compensable 
rating for allergic rhinitis.  Consequently, a compensable 
evaluation is not warranted for service-connected allergic 
rhinitis at any time during the appellate period.


Bilateral hallux Valgus

Disabilities of the musculoskeletal system are primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion. Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be regarded 
as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Court of Appeals for Veterans Claims (Court) has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the level of 
associated functional loss under 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

The Veteran is currently rated at noncompensable for his service- 
connected hallux valgus in each foot under 38 C.F.R. § 4.71a, DC 
5280.  In order to warrant a compensable (10 percent) rating, the 
evidence must show status-post operation with resection of the 
metatarsal head; or severe valgus equivalent to amputation of the 
great toe.

Higher ratings are warranted under Diagnostic Codes covering foot 
disabilities including clawfoot (Diagnostic Code 5278), malunion 
or nonunion of tarsal or metatarsal bones (Diagnostic Code 5283), 
or as a residual to an injury (Diagnostic Code 5284).  However, 
such Diagnostic Codes are unrelated to the Veteran's service-
connected bilateral great toe disability.   As the Veteran's 
disability is related to hallux valgus deformities, his service-
connected disability is most appropriately rated under Diagnostic 
Code 5280.

In this case, competent evidence indicates that a noncompensable 
rating is not warranted at any time during the appellate period.  
During the VA QTC contract examination for VA in October 2006, 
the Veteran complained of pain elicited by walking or physical 
activity.  It was relieved by rest.  At the time of the pain, he 
stated that he could function without medication.  At rest, he 
had no pain, weakness, stiffness, swelling, or fatigue.  While 
walking, he had pain and stiffness.  Examination showed no 
tenderness, edema, atrophy, or disturbed circulation of either 
foot.  Hallux valgus was present in both feet.  The degree of 
angulation was slight with no resection of the metatarsal head of 
either foot.  The diagnosis was bilateral hallux valgus with 
subjective pain and objective evidence of bilateral hallux 
valgus.  

The Veteran again underwent QTC contract examination for VA in 
August 2009.  The findings on this examination were consistent 
with the findings of the October 2006 QTC contract examination.  
There had still been no surgery performed. The bilateral hallux 
valgus still showed slight angulation with no resection of either 
metatarsal heads.  

The Veteran provided testimony at a Central Office hearing in 
July 2010.  During that hearing, he related that he had pain and 
cramping of both feet, but that he had not had any surgery on 
either great toe.  Additionally, he testified that no doctor had 
told him that he would be equally well served with an amputation 
of the great toe.  

A review of the evidence of record, reveals that a compensable 
(10 percent) rating is not warranted for hallux valgus of either 
foot at any time during the appellate period.  During the entire 
rating period, the Veteran's hallux valgus of both feet has been 
described as showing slight angulation and hallux valgus of 
neither foot has undergone a resection of the metatarsal head.  
These are findings resultant of a noncompensable rating.  As 
such, since the Veteran's hallux valgus has not been severe, or 
undergone a resection of the metatarsal head, a compensable 
rating for bilateral hallux valgus is not warranted.  

Extra Considerations 

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of his 
aforementioned disabilities, according to the appropriate 
diagnostic codes.  

Such competent evidence concerning the nature and extent of the 
Veteran's PFB, GERD, allergic rhinitis, and bilateral hallux 
valgus disabilities has been provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the evaluations.  
The medical findings address the criteria under which the 
disabilities are evaluated.  

As such, the Board finds these records to be more probative than 
the Veteran's subjective evidence of complaints of increased 
symptomatology. See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (interest in the outcome of a proceeding may affect the 
credibility of testimony).  In sum, after a careful review of the 
evidence of record, the Board finds that the benefit of the doubt 
rule is not applicable and the appeals are denied.  

Next, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating. Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).  

Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service- connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).  

In this case, there is no evidence of marked interference with 
the Veteran's employment or frequent periods of hospitalization 
that indicate that referral for an extraschedular evaluation is 
warranted.  Specifically, during the appeal period, there is no 
evidence of hospitalization as a result of his aforementioned 
disabilities and no documentation that the disabilities 
specifically affect his ability to be employed.  The Veteran is 
presently self employed and he has not indicated, nor has the 
record shown, that there is any interference with his employment 
as a result of his service-connected disabilities.  

Moreover, the rating criteria reasonably describes the Veteran's 
disability level and symptomatology, and provides for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability picture is 
contemplated by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  Consequently, referral to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, under 38 C.F.R. § 3.321 is not warranted for 
his claimed service-connected PFB, GERD, allergic rhinitis, and 
bilateral hallux valgus increased ratings.  

In sum, the competent evidence does not show that the Veteran's 
symptomatology of his PFB, GERD, allergic rhinitis, and bilateral 
hallux valgus disabilities warrants increased ratings, except for 
the period shown for his PFB.  For these reasons, the Board finds 
that the Veteran's other disabilities do not meet the criteria 
for ratings in excess of 10 percent for GERD or for a compensable 
ratings for allergic rhinitis, and bilateral hallux valgus.  
Therefore, the appeals are denied.  


Service Connection 

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic disease at 
any later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2010).  However, continuity of symptoms is required 
where a condition in service is noted but is not, in fact, 
chronic or where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2010).  

Further, service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d) (2010).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the preponderance 
of the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The claim for service connection for sinusitis must fail.  

Service connection may only be granted for a current disability; 
when a claimed condition is not shown, there may be no grant of 
service connection.  See 38 U.S.C.A. § 1110 (West 2002); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically 
limits entitlement for service- connected disease or injury to 
cases where such incidents have resulted in a disability). "In 
the absence of proof of a present disability there can be no 
valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board notes the requirement of a current disability is 
satisfied when the claimant has a disability at the time a claim 
for VA disability compensation is filed or during the pendency of 
that claim, and that a claimant may be granted service connection 
even though the disability resolves prior to adjudication of the 
claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In 
this case, however, there is no medical evidence of sinusitis at 
any time during the period under appellate review.  In 
April 2006, no history of sinusitis was recalled.  In 
October 2006, no sinusitis was shown.  Sinus x-rays were within 
normal limits.  Moreover, it bears noting, that a QTC contract 
examination for VA as recent as August 2009 indicated that on 
examination, no sinusitis was shown.  Furthermore, during his 
July 2010 Central Office hearing, he testified that he did not 
have a diagnosis of sinusitis, nor had he been treated for 
sinusitis since service.  He stated that he had always been told 
that it could be pollen or he had allergies, but it was his 
opinion that he had more than that.  

Thus, absent the Veteran's personal statements, there is no 
evidence that he currently suffers from a sinus disability.  
Consideration has been given to the Veteran's statements 
asserting that he had a sinus condition in service which he 
claims has resulted in a chronic sinus condition presently.  He 
is competent to report symptoms such as pain in the sinus area.  
However, the Veteran is not competent to diagnose a disability of 
the sinuses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 at 
n.4 (Fed. Cir. 2007) ("Sometimes the layperson will be competent 
to identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form of 
cancer.").  Because sinusitis is not diagnosed by unique and 
readily identifiable features, it does not involve a simple 
identification that a layperson is competent to make.  Indeed, as 
discussed above, sinusitis has repeatedly not been shown on 
examination, to include x-ray.  Therefore, the Veteran's 
unsubstantiated statements regarding the claimed etiology of his 
sinus pain are found to lack competency.

Thus, since the evidence does not show that he presently has the 
disorder, there is no basis upon which to grant service 
connection.  Therefore, service connection for sinusitis is not 
warranted.  

ORDER

Prior to August 5, 2009, an initial compensable rating for PFB is 
denied.  

Since August 5, 2009, a 60 percent rating is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

Prior to August 5, 2009, an initial compensable rating for GERD 
is denied.  

Since August 5, 2009, an initial rating in excess of 10 percent 
for GERD is denied.  

An initial compensable rating for allergic rhinitis is denied.  

An initial compensable rating for bilateral hallux valgus is 
denied.  

Service connection for sinusitis is denied.  


REMAND

The Veteran claims that he warrants an initial compensable rating 
for ankylosis of the left little finger as he believes his left 
little finger disability is more severe than the current 
evaluation reflects.  

A review of the record reveals that an addendum to the 
August 2009 was submitted as it was not clear whether the 
Veteran's left or right little finger was examined.  The 
examination report stated that range of motion of the left little 
finger was not possible due to ankylosis.  However, the range of 
motion table stated that the ankylosis was in the right joint.  
Clarification of which joint was ankylosed was requested.  An 
answer was provided that it was the right little finger and that 
range of motion of the left little finger was normal.  However, 
no range of motion study was provided giving the ranges of motion 
of the left little finger.  It is also important to note that the 
Veteran asserts that he is left handed, providing this 
information during his Central Office hearing and during his 
October 2006 QTC contract examination for VA.  However, the 
August 2009 QTC contract examination for VA indicates that the 
Veteran is right handed as his dominant hand.  Although 
limitation of motion and ankylosis of the little finger of the 
major or minor hand all provide the same rating of 
noncompensable, it is important to provide the appropriate 
findings for the left little finger.  One, the Veteran is 
service-connected for ankylosis of the left little finger and it 
is important that this finger/hand is the one that is evaluated.  
Two, under ankylosis of the little finger, it is also important 
to consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted resulting in 
limitation of motion of other digits or interference with overall 
function of the hand.  This could affect the rating provided to 
this disability.  Therefore, since this report does not provide 
sufficient detail, it is incumbent to return the report as 
inadequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  A VA orthopedic examination should be 
scheduled to determine the level of severity 
of the Veteran's left little finger 
disability.  All indicated tests, to include 
x-ray findings, should be accomplished.  The 
claims folder should be made available to the 
examiner in connection with the examination.  
The Veteran's left little finger ankylosis 
should be discussed.  The examiner should 
indicate whether there is ankylosis of the 
left little finger, whether it is favorable 
or unfavorable, what area is fixed, and if it 
is not fixed, the range of motion (in 
degrees) of the left little finger.  The 
examiner should also indicate whether the 
left little finger would be equally well 
served as if amputated.  

2.  Following such development, the AMC/RO 
should review and readjudicate the claim.  
See 38 C.F.R. § 4.2. If the findings and/or 
examination report do not contain sufficient 
detail, it is incumbent upon the rating board 
to return the report as inadequate for 
evaluation purposes.  The AMC/RO should 
address whether evaluation as amputation is 
warranted and whether an additional 
evaluation is warranted for resulting 
limitation of motion of other digits or 
interference with overall function of the 
left hand.  If any such action does not 
resolve the claim, the RO/AMC shall issue the 
Veteran a Supplemental Statement of the Case.  
Thereafter, the case should be returned to 
the Board, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


